Citation Nr: 1506665	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for a right knee scar prior to December 30, 2008.

2. Entitlement to an effective date earlier than June 5, 2006 for the grant of service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1974 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011 the Board denied the Veteran's claim of entitlement to an initial compensable rating for rating knee scar prior to December 30, 2008.  The Veteran appealed the Board's September 2011 decision.  In an Order, dated in June 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) dated that same month and remanded the case to the Board for action consistent with the terms of the Joint Motion.  A letter was sent to the Veteran on January 7, 2015 that informed her of the Court remand, and that she had 90-days from the date of the letter or until the date the Board issued a decision on his appeal, whichever came first, to submit additional evidence or argument.

In October 2013 the Veteran submitted a waiver for initial RO review of newly submitted evidence.

The RO in a rating decision in August 2014 granted service connection for bilateral pes planus effective June 5, 2006.  In a brief dated in January 2015, the Veteran's representative expressed disagreement with the effective date assigned. The Board accepts the January 2015 brief as a timely notice of disagreement with the effective date of June 5, 2006 for the grant of service connection for bilateral pes planus.   See 38 C.F.R. § 20.201.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

In January 2015, the Veteran's representative also raised the following issues: clear and unmistakable error (CUE) in an October 1978 rating decision that denied service connection for bilateral pes planus; CUE with the February 2012 rating decision that assigned an effective date of August 28, 2008 for service connection for gastroesophageal reflux disease and an effective date of August 28, 2008 for service connection for major depressive disorder with posttraumatic stress disorder; service connection for diabetes, cardiovascular disease and lung disease to include as secondary to a service-connected disability; and a claim to reopen service connection for hypertension.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.





FINDING OF FACT

Prior to December 30, 2008, the Veteran's right knee scar was superficial, stable, painful, did not exceed 6 square inches (39 square cm.), and did not cause functional impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for a right knee scar prior to December 30, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in September 2006.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.

A VA examination to assess the nature and severity of the Veteran's right knee scar right knee scar was performed in May 2006.  The Board finds that the evidence consisting of the May 2006 examination  along with the other medical and lay evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's right knee scar prior to December 30, 2008 in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  

The Veteran's claim was received in June 2006.  As such, the Board will address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

The RO in the August 2007 rating decision granted service connection for a right knee scar and assigned a noncompensable rating under the former Diagnostic Code 7800 for disfigurement of the head, face, and neck; however, in the codesheet to a subsequent rating decision in May 2009, the RO indicated that the scar prior to December 30, 2008 was evaluated under Diagnostic Code 7804 for an unstable painful scar.  Thus it appears that the Veteran's right knee scar initially was evaluated in error under Diagnostic Code 7800 as this code pertains to the head, face, or neck.  

With respect to the rating criteria in effect prior to October 23, 2008, under Diagnostic Code 7801, scars other than on the head, face, or neck, that are deep or cause limited motion, warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation is warranted in an area or areas exceeding 12 square inches (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, for scars, other than on the head, face, or neck that are superficial and that do not cause limited motion, a 10 percent evaluation is warranted in an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) indicates, that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7803, a 10 percent evaluation is warranted for superficial, unstable scars, which are characterized by frequent loss of skin covering the scar, Note (1), and a 10 percent evaluation is warranted for a superficial scar, which is one that is not associated with underlying soft tissue damage, Note (2).  Id.

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for superficial scars that are painful on examination.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7805 scars are rated on limitation of function of the affected part, which in this case is the knee, which is evaluated under diagnostic code criteria for evaluating musculoskeletal disorders.

Under the revised regulations effective as of October 23, 2008, Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  

Analysis

In June 2006, the Veteran filed a claim for a painful right knee scar that she has had since 1977.  The RO in the August 2007 rating decision granted service connection for a right knee scar effective December 13, 2005 (the date of the Veteran's post-service knee surgery).  The Board in September 2011 denied entitlement to an initial compensable rating for the right knee scar prior to December 30, 2008.  

The pertinent evidence in this case consists primarily of the Veteran's lay statements, service treatment records, post-service medical records from December 2005 to December 2008, to include a VA examination dated in May 2006.

Service treatment records show that the Veteran in March 1977 underwent exploratory surgery of right her right knee patellar tendon.  She was diagnosed with infra patellar bursitis.  In November 1977 the service treatment records show that her residual scar was painful with mild swelling.  VA treatment records in January 2001 show a well healed inferior patellar transverse scar.  On VA examination in August 2003 the examiner noted a 10 centimeter subpatellar scar on the right knee.  On December 13, 2005 the Veteran underwent the following surgical procedures for her right knee: arthroscopic medial femoral condyloplasty, arthroscopic patella chondroplasty, and diagnostic arthroscopy.  

On VA examination in May 2006, there were well-healed arthroscopic scars on the right knee.  There also was a scar under the right patella that was well-healed.  The examiner found that all of the scars were superficial and nonadherent to underlying tissue.  There was no evidence of breakdown of these scars and they were not causing any functional impairment.

A May 2009 rating decision granted a 10 percent rating for the right knee scar effective December 30, 2008, the date of the examination when the Veteran's scar was noted to be painful.  However, the Veteran subsequently on her May 2009 Form 9 appeal explained that the effective date for her award for the right knee scar should be December 13, 2005 because it is the same scar she has been stating is very irritated, painful, and causing problems with mobility.  On the December 2008 VA examination, the examiner noted that the Veteran has a right knee scar which has been painful since her right knee surgery in 1977 during service.  

The Board finds that the evidence more nearly approximates the criteria for a 10 percent rating prior to December 2008 under the former Diagnostic Code 7804.  Although a painful scar was not noted on an examination prior to December 30, 2008, throughout the appeal period the Veteran on multiple occasions asserted that her right knee scar associated with the in-service exploratory surgery was painful.  The Veteran is competent to report her symptoms of pain because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Consideration has been given to the fact that service treatment records show that subsequent to the March 1977 exploratory surgery there were complications as the residual right knee scar was painful.   Private medical records similarly indicate that the right knee has never been the same since the Veteran's exploratory surgery during service and she has had chronic knee pain.  Thus the Board finds that the evidence more nearly approximates the criteria for an initial rating of 10 percent prior to December 30, 2008 for a superficial and painful scar pursuant to Diagnostic Code 7804 in effect prior to October 23, 2008.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("competent lay evidence can be sufficient in and of itself" to obtain VA disability compensation benefits).  

A rating of 10 percent is the highest rating available under the former Diagnostic Code 7804 for superficial and painful scars on examination.  Under the current Diagnostic Code 7804, a rating higher than 10 percent is warranted for three or more unstable or painful scars.  However, although the evidence discussed above shows that the Veteran has multiple right knee scars associated with her December 2005 surgery and her March 1977 surgery during service, the medical and lay evidence during the appeal period only shows that the right knee scar associated with her surgery during service was painful.  The Veteran does not contend that any other right knee scar was painful.  

The Board considered other potentially applicable codes.  Diagnostic Code 7800 prior to and since October 23, 2008 is not for application as it pertains to scars of the head, face, or neck.  Similarly, Diagnostic Code 7801 prior to and since October 23, 2008 does not apply in this case, as the lay and medical evidence does not demonstrate that the Veteran's scars are deep, cause limited motion or are nonlinear.  Diagnostic Code 7802 prior to and since October 23, 2008 also is inapplicable as the Veteran's right knee scars do not cover an area of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 prior to and since October 23, 2008 is not applicable as the evidence shows the scars are not unstable as they are well-healed.  

Full consideration has been given to the Veteran's assertion of experiencing functional impairment of the knee due to the scar.  The objective medical evidence shows that there is no functional impairment due to a right knee scar.  Moreover, of significant important, the Board notes that a separate compensable rating would not be warranted under Diagnostic Code 7805 prior to October 23, 2008.  Throughout the course of the current appeal period the Veteran has been in receipt of a separate 20 percent rating for degenerative joint disease of the right knee under Diagnostic Code 5260, which contemplates limitation of function.  An additional rating for limitation of function would constitute pyramiding as she would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  As for Diagnostic Code 7805 in effect since October 23, 2008, the Veteran's right knee scars do not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to the scars. 

After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an initial 10 percent rating is warranted for a right knee scar prior to December 30, 2008 under Diagnostic Code 7804 in effect prior to October 23, 2008.   

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected right knee scar prior to December 30, 2008.  As noted above, the Veteran has a painful right knee scar associated with her March 1977 exploratory surgery during service.  By this decision she is being awarded a 10 percent rating because of the painful scar symptomatology prior to December 30, 2008.  Her symptoms of a painful scar and the type of resulting functional impairment described by the Veteran are analogous to the symptoms contemplated in the rating criteria.  She has not described any exceptional or unusual features or symptoms of the disability.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

An initial 10 percent rating, but not greater, for a right knee scar prior to December 30, 2008 is granted subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

As explained in the Introduction, the Board construes the representative's January 2015 brief as a timely notice of disagreement with the August 2014 rating decision whereby the RO assigned an effective date of June 5, 2006 for the grant of service connection for bilateral pes planus.   See 38 C.F.R. § 20.201.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issue of an effective date earlier than June 5, 2006 for the grant of service connection for bilateral pes planus.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


